February 27, 2013 Via E-mail and EDGAR filing Era Anagnosti Staff Attorney United States Securities and Exchange Commission treet, N.E. Washington, DC20549-4631 Re: Sharps Compliance Corp. Form 10-K for Fiscal Year Ended June 30, 2012 Filed August 30, 2012 File No. 001-34269 Dear Ms. Anagnosti: The Company has received the SEC comment letter dated February 15, 2013 related to the above referenced filing. The Company’s firewall system sent the letter to a spam account and delayed our receipt of your comment letter to the date of this response.The Company expects to be able to provide the requested response by Tuesday, March 19, 2013. Please feel free to contact me at 713-660-3547 should you have questions or require additional information. Sincerely, /s/ DIANA P. DIAZ Diana P. Diaz Vice President and Chief Financial Officer Sharps Compliance Corp. 9220 Kirby DriveSuite 500Houston, TX 77054 Direct713.660.3547Fax 713.660.3581 Emailddiaz@sharpsinc.com Websitewww.sharpsinc.com
